DETAILED ACTION
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (Lin, US 2019/0341332).
Regarding claim 1, Lin shows a power module package (device package 300 in FIG. 3) comprising: a first substrate (substrate 180 in FIG. 3 and [0031]); a second substrate (substrate 140 in FIG.3); a semiconductor chip (power device 310a/b in FIG. 3) disposed between the first substrate (substrate 180) and the second substrate (substrate 140); and a mutual-connection layer (conductive layer 142 and [0028]) that is formed between the semiconductor chip (power chips 310a/b) and the second substrate (substrate 140) and provides conductive connection between the semiconductor chip and the second substrate (as shown in FIG. 3).  
Regarding claim 2, Lin shows a power module package (device package 300 in FIG. 3) comprising, wherein the first substrate and the second substrate comprise direct bonded copper (DBC) substrates ([0023]).  
Regarding claim 3, Lin shows a power module package (device package 300 in FIG. 3) comprising, wherein the mutual-connection layer comprises a metal pillar (conductive spacer 320a/b).  
Regarding claim 4, Lin shows a power module package (device package 300 in FIG. 3) comprising, wherein the metal pillar (320a/b) is formed on the second substrate through soldering, sintering, diffusion, or an adhesive material (underlined limitations are directed to product by process in device claim limitations).
Regarding claim 5, Lin shows a power module package (device package 300 in FIG. 3) comprising, wherein the metal pillar is formed on the second substrate through micro-welding or Cu-sintering (underlined limitations are directed to product by process in device claim limitations).
Regarding claim 6, Lin shows a power module package (device package 300 in FIG. 3) comprising, wherein (see FIG. 3-6 and related text) a bonding pad is formed on the semiconductor chip, and the mutual-connection layer comprises a solder paste formed on the bonding pad (see FIG. 3-6 and related text).  
Regarding claim 7, Lin shows a power module package (device package 300 in FIG. 3) comprising, wherein an under-bump metallurgy (UBM) layer is formed on the semiconductor chip, and the mutual-connection layer comprises a solder bump or a solder lump formed on the UBM layer (underfill material 311).  
Regarding claim 8, Lin shows a power module package (device package 300 in FIG. 3) comprising, wherein where in the mutual-connection layer comprises a coated core (see FIG. 3-6 and related text).  
Regarding claim 9, Lin shows a power module package (device package 300 in FIG. 3) comprising, wherein a bonding pad is formed on the semiconductor chip, and the mutual-connection layer comprises an Au or Cu stud bump formed on the bonding pad (see FIG. 3-6 and related text).  
Regarding claim 10, Lin shows a power module package (device package 300 in FIG. 3) comprising, wherein an underfilling layer or encapsulation layer is formed between the semiconductor chip and the second substrate (see FIG. 3-6 and related text).   
Regarding claim 11, Lin shows a power module package (device package 300 in FIG. 3) comprising: a semiconductor chip; a first external metal layer, a first internal metal layer, and a first ceramic layer that is formed between the first external metal layer and the first internal metal layer; and a second external metal layer, a second internal metal layer, and a second ceramic layer formed between the second external metal layer and the second internal metal layer, wherein a first side of the semiconductor chip contacts the first internal metal layer, and a second side of the semiconductor chip contacts the second internal metal layer through a mutual-connection layer (see FIG. 3-6 and related text).   
Regarding claim 12, Lin shows a power module package (device package 300 in FIG. 3) comprising, wherein the mutual-connection layer comprises a metal pillar (see FIG. 3-6 and related text).   
Regarding claim 13, Lin shows a power module package (device package 300 in FIG. 3) comprising, wherein the metal pillar (320a/b) is formed on the second substrate through soldering, sintering, diffusion, or an adhesive material (underlined limitations are directed to product by process in device claim limitations).
Regarding claim 14, Lin shows a power module package (device package 300 in FIG. 3) comprising, wherein the metal pillar is formed on the second substrate through micro-welding or Cu-sintering (underlined limitations are directed to product by process in device claim limitations).
Regarding claim 15, Lin shows a power module package (device package 300 in FIG. 3) comprising, wherein (see FIG. 3-6 and related text) a bonding pad is formed on the semiconductor chip, and the mutual-connection layer comprises a solder paste formed on the bonding pad (see FIG. 3-6 and related text).  
Regarding claim 16, Lin shows a power module package (device package 300 in FIG. 3) comprising, wherein an under-bump metallurgy (UBM) layer is formed on the semiconductor chip, and the mutual-connection layer comprises a solder bump or a solder lump formed on the UBM layer (underfill material 311).  
Regarding claim 17, Lin shows a power module package (device package 300 in FIG. 3) comprising, wherein where in the mutual-connection layer comprises a coated core (see FIG. 3-6 and related text).  
Regarding claim 18, Lin shows a power module package (device package 300 in FIG. 3) comprising, wherein a bonding pad is formed on the semiconductor chip, and the mutual-connection layer comprises an Au or Cu stud bump formed on the bonding pad (see FIG. 3-6 and related text).  
Regarding claim 19, Lin shows a power module package (device package 300 in FIG. 3) comprising, wherein an underfilling layer or encapsulation layer is formed between the semiconductor chip and the second substrate (see FIG. 3-6 and related text).   
Regarding claim 20, Lin shows a power module package (device package 300 in FIG. 3) comprising, a first semiconductor chip and a second semiconductor chip; a first substrate that is formed above the first semiconductor chip and the second semiconductor chip; a second substrate that is formed above the first semiconductor chip and the second semiconductor chip; a first mutual-connection layer that is formed between the first semiconductor chip and the first substrate, and provides conductive connection between the first semiconductor chip and the first substrate; and a second mutual-connection layer that is formed between the second semiconductor chip and the second substrate, and provides conductive connection between the second semiconductor chip and the second substrate (see FIG. 3-6 and related text).   
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIAS ULLAH/Primary Examiner, Art Unit 2893